Case 8:20-cv-01425-MSS-AAS Document 38 Filed 04/30/21 Page 1 of 3 PageID 243




             IN THE UNITED STATES DISTRICT COURT FOR THE
              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION


LIGIA COLCERIU,                                CLASS ACTION
on behalf of herself and all
others similarly situated,                     Case No. 8:20-cv-01425-MSS-AAS

           Plaintiff,
v.

JAMIE BARBARY a/k/a/ JAMIE
ENGELHARDT, ENGELHARDT & CO.,
LLC,

      Defendants.
___________________________________/

     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN
              SUPPORT OF MOTION TO DISMISS

           Defendants, pursuant to Local Rule 3.01(i), respectfully submit this

Notice of Supplemental Authority in Support of their argument in their Motion

to Dismiss that Plaintiffs do not have Article III standing. (ECF No. 24 at pp.

5-9.)

     (i)      Mgmt. Props., LLC v. Town of Redington Shores, Florida, Case No.

              8:20-cv-2984-VMC-AEP, 2021 WL 1530889, at *6 (M.D. Fla. Apr. 19,

              2021) (under the Supreme Court’s recent decision in Uzuegbunam v.

              Preczewski, 141 S. Ct. 792 (2021), plaintiff failed to allege a

              “completed violation of a legal right”) (emphasis in original);
Case 8:20-cv-01425-MSS-AAS Document 38 Filed 04/30/21 Page 2 of 3 PageID 244

                                                    Notice of Supplemental Authority
                                                              Case No. 8:20-cv-01425
   (ii)    Valley Nat’l Bank v. Warren, Case No. 8:20-cv-1777-KKM, 2021 WL

           1597960, at *3-4 (M.D. Fla. Apr. 23, 2021) (under Uzuegbunam,

           plaintiff did not allege violation of a “legal right” or “harm that is

           concrete”);

   (iii)   Keim v. South Florida Fair and Palm Beach Cty., Case No. 20-cv-

           80506-KAM, --- F. Supp. 3d ---, 2021 WL 1588819, at *4 (S.D. Fla. Apr.

           23, 2021) (analyzing Uzuegbunam and holding that the complaint

           “fails to allege an injury to give Plaintiff standing”).

Dated: April 30, 2021                   Respectfully Submitted,

                                        STUMPHAUZER FOSLID SLOMAN
                                        ROSS & KOLAYA, PLLC
                                        Two South Biscayne Boulevard,
                                        Suite 1600
                                        Miami, FL 33131
                                        Telephone: (305) 614-1400
                                        Facsimile: (305) 614-1425

                                        By: /s/ Ian M. Ross
                                        IAN M. ROSS
                                        Florida Bar No. 091214
                                        iross@sfslaw.com
                                        electronicservice@sfslaw.com

                                        Counsel for Defendants




                                          2
Case 8:20-cv-01425-MSS-AAS Document 38 Filed 04/30/21 Page 3 of 3 PageID 245

                                                 Notice of Supplemental Authority
                                                           Case No. 8:20-cv-01425
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 30th day of April, 2021, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system, causing

a copy of the foregoing document to be served on all counsel of record via Notice

of Electronic Filing.

                                            /s/ Ian M. Ross___
                                               IAN M. ROSS


                            SERVICE LIST
                      Colceriu v. Barbary, et al.
                   Case No. 8:20-cv-01425-MSS-AAS
        United States District Court, Middle District of Florida

 Bogdan Enica
 Bogdan Enica, Esq.
 66 W. Flagler Street, Suite 900
 Miami, FL 33130
 786-588-4758
 Email: b.enica@fashion.law

 Counsel for Plaintiff




                                       3
